Judge PHILLIPS
dissenting.
Plaintiff’s action does not fit into the “keeping a dangerous animal” niche that the majority confines it to. The main thrust of the complaint, her evidence, and her argument here is that defendants were negligent in inviting and encouraging inexperi*442enced children to go into the horse lot by themselves and play with the animal. In my view, however tame and mild the animal may have appeared to the defendants, gratuitously encouraging young children unfamiliar with large animals to go in a lot and play with a horse by themselves is evidence of negligence, and the jury should have been permitted to consider it.